Citation Nr: 0838636	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-24 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1981.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in January 2008, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The development requested by the Board's January 2008 remand 
was not fully completed.  A remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  It imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.  Thus, in the 
present case additional development must be conducted.  

The Board's January 2008 remand noted that records of the 
veteran's post-service employment would be relevant to the 
proper adjudication of his claims.  Thereafter, the veteran 
submitted dates, names and addresses of post-service 
employers, with proper authorization to obtain records.  
However, the RO did not attempt to obtain any records from 
the veteran's employers.  

The Board's January 2008 remand also requested that the 
veteran be given a VA examination, and that the report 
address the veteran's employment as an aircraft mechanic 
after service, including in 2004; a September 2004 VA medical 
opinion that his current chronic bilateral knee sprain was 
not related to service; and a March 2007 private medical 
opinion that he had patellofemoral syndrome of both knees 
related to injuries sustained while in the military service 
for maintenance of airplanes.  A VA examination was conducted 
in June 2008 but the report does not address the Board's 
questions.  

Accordingly, the case is REMANDED for the following action:

1.  With the proper authorizations 
received in April 2008, obtain records 
from the veteran's employers showing 
his responsibilities, duties and dates 
of employment.  Negative responses 
should be associated with the claims 
file.

2.  Then, arrange for a review of the 
claims file and January 2008 VA 
examination report by the examiner who 
conducted that examination.  If the 
same examiner is not available, arrange 
for a different VA examiner to review 
the veteran's claims file and conduct a 
new examination to determine the 
nature, extent and etiology of any 
disability of the knees that may be 
present.  The claims file must be made 
available to the examiner.  

Then, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that 
any current condition of either knee is 
causally related to any of the 
diagnoses reflected in the veteran's 
service medical records, or his 
inservice duties as an aircraft 
mechanic.  In doing so, the examiner is 
asked to address: a) the evidence of 
record indicating that the veteran 
worked as an aircraft mechanic after 
service, including in 2004; b) a 
September 2004 VA medical opinion that 
the veteran's current chronic bilateral 
knee sprain was not related to service; 
and c) a March 2007 private medical 
opinion that the veteran had 
patellofemoral syndrome of both knees 
related to injuries sustained while in 
the military service for maintenance of 
airplanes.  

The examiner is requested to provide a 
rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any part of the requested 
opinions without resort to pure 
speculation, he or she should so 
indicate.

3.  Then, readjudicate the veteran's 
claims for service connection for right 
knee and left knee disorders.  If any 
part of this decision is adverse to the 
veteran, he and his representative 
should be provided an SSOC.  A 
reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

